DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 2/10/2021 in response to the office action mailed on 9/10/2020.  The status of the claims are as follows.

Claim Rejections - 35 USC § 102
3.	 Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2016/0024372 A1) to Fathi Najafabadi  (hereinafter Najafabadi).
	The above noted rejection is hereby maintained.  

Claim Rejections - 35 USC § 103
4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0024372 A1) to Fathi Najafabadi  (hereinafter Najafabadi).
The above noted rejection is hereby maintained.  



NEW Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2016/0024372 A1) to Fathi Najafabadi  (hereinafter Najafabadi).
Najafabadi is directed toward tuned water injection to modify surface energy to recover oil.  Najafabadi discloses at paragraph [0010] that an ionic preconditioning fluid that has an Amott-Harvey wettability index from 0 to 1.  Najafabadi discloses at paragraph [0028] that the salt of the ionic fluids contains bromide, iodide and nitrate ions that are dissolved in a fluid.  Najafabadi discloses at paragraph [0043] that the preconditioning fluid has an Amott-Harvey wettability index from 0 to 1. Najafabadi discloses at paragraph [0044] that the preconditioning fluid has an ionic strength of 0.001M to 5 M that reads on Applicants range of less contact ions than 20000 ppm.  -30 and 3.4 X 10-30 respectively.  Najafabadi discloses at paragraph [0074] that the salt concentration is tailored to modify surface wettability, which would include using a charged group concentration to modify the rock surface properties.   Najafabadi discloses at paragraph {0071] to [0074] that the surface tension and wettability of the surfaces are measured and then treated with a specific solution tailored to change the surface of the rocks to the desired ionic state.   Najafabadi discloses at paragraph [0065] that the surface tension is measured.  Najafabadi discloses at paragraph [0092] that a computer readable tangible medium that stores data is utilized.   Najafabadi discloses at paragraph [0099] that the computer implemented method uses Quantitative X-Ray Diffraction, which is a form of quantum mechanics to measure the properties of the rocks.  Najafabadi discloses at paragraph [0100] that the measured characteristics is used to adjust and tune the fluid properties to alter the surface wettability to maximize oil recovery. Najafabadi discloses at paragraph [0047] that the use of monovalent ions to change surface properties may be used.  Najafabadi discloses at paragraph [0028] that the the ions may be in the form of bromide, iodide or nitrate ions that would be expected to change the concentration of carboxylic acids, napthelenic acids and asphaltenes absorbed on the rock surfaces.   Najafabadi discloses each and every element as arranged in claims 1-20.    

NEW Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0024372 A1) to Fathi Najafabadi  (hereinafter Najafabadi).
Najafabadi is directed toward tuned water injection to modify surface energy to recover oil.  Najafabadi discloses at paragraph [0010] that an ionic preconditioning fluid that has an Amott-Harvey wettability index from 0 to 1.  Najafabadi discloses at paragraph [0028] that the salt of the ionic fluids contains bromide, iodide and nitrate ions that are dissolved in a fluid.  Najafabadi discloses at paragraph [0043] that the preconditioning fluid has an Amott-Harvey wettability index from 0 to 1. Najafabadi discloses at paragraph [0044] that the preconditioning fluid has an ionic strength of 0.001M to 5 M that reads on Applicants range of less contact ions than 20000 ppm.  -30 and 3.4 X 10-30 respectively.  Najafabadi discloses at paragraph [0074] that the salt concentration is tailored to modify surface wettability, which would include using a charged group concentration to modify the rock surface properties.  Najafabadi discloses at paragraph {0071] to [0074] that the surface tension and wettability of the surfaces are measured and then treated with a specific solution tailored to change the surface of the rocks to the desired ionic state.   Najafabadi discloses at paragraph [0065] that the surface tension is measured.  Najafabadi discloses at paragraph [0092] that a computer readable tangible medium that stores data is utilized.   Najafabadi discloses at paragraph [0099] that the computer implemented method uses Quantitative X-Ray Diffraction, which is a form of quantum mechanics to measure the properties of the rocks.  Najafabadi discloses at paragraph [0100] that the measured characteristics is used to adjust and tune the fluid properties to alter the surface wettability to maximize oil recovery.  Najafabadi discloses at paragraph [0047] that the use of monovalent ions to change surface properties may be used.  Najafabadi discloses at paragraph [0028] that the the ions may be in the form of bromide, iodide or nitrate ions that would be expected to change the concentration of carboxylic acids, napthelenic acids and asphaltenes absorbed on the rock surfaces.   
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Najafabadi to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-20.    

Response to Arguments
11.	Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.  Applicants argue that Najafabadi does not teach a tuned solution, but the Office disagrees as the solution is tailored to maximize recovery of oil by changing the surface properties of the formation rocks.  This is well known to one skilled in the art to change the wettability of the surface by using different compositions to tailor the surface properties.  Therefore the rejection is maintained as proper.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766